PER CURIAM.
The case of Hatch v. Bank, 78 N. Y. 487, shows that under section 723 of the Code1 the court had ampié power to grant the relief contained in the order appealed from. The order should be affirmed, with $10 costs and disbursements.

This section provides that “the court may, upon the trial, or at any other stage of the action, before or after judgment, in furtherance of justice, and on such'terms as it deems just, amend any process, pleading, or other proceeding by adding or striking out the name of a person as a party, or by correcting a mistake in the name of a party, or a mistake in any other respect, or by inserting an allegation material to the case, or, where the amendment does not change substantially the claim or defense, by conforming the pleading or other proceedina tú the facts proved. ”